251 Kan. 206 (1992)
830 P.2d 536
ZION LUTHERAN CHURCH OF PRAIRIE VILLAGE, KANSAS, Appellee,
v.
THE KANSAS COMMISSION ON CIVIL RIGHTS, Appellant.
No. 66,660
Supreme Court of Kansas.
Opinion filed May 22, 1992.
Brandon L. Myers, legal counsel, argued the cause, and Arthur W. Solis, senior legal counsel, was on the brief for appellant.
David J. Waxse, of Shook, Hardy & Bacon, of Overland Park, argued the cause, and Barbara A. Harmon, of the same firm, was with him on the brief for appellee.
The opinion of the court was delivered by
ALLEGRUCCI, J.:
The Kansas Commission on Civil Rights appealed the granting of summary judgment in favor of the Zion Lutheran Church of Prairie Village on the ground that the church was not an employer for purposes of the Kansas Act Against Discrimination, K.S.A. 44-1001 et seq. In a published opinion by Judge Lewis, a unanimous panel of the Court of Appeals affirmed. Zion Lutheran Church v. Kansas Comm'n on Civil Rights, 16 Kan. App. 2d 237, 821 P.2d 334 (1991).
We have reviewed the briefs, arguments, and the record in this case, and we conclude the Court of Appeals was correct. We adopt the opinion of the Court of Appeals and affirm both the district court and the Court of Appeals.